Citation Nr: 1412552	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer, status post hemicolectomy, claimed as due to ionizing radiation.

2.  Entitlement to service connection for lung cancer, claimed as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Barbara Kuhl, Attorney


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served from June 1943 to April 1946.  He died in December 2011.  

At the time of the Veteran's death, his claims for service connection for colon cancer and lung cancer were pending before the Board of Veterans' Appeals (Board).  In March 2012, these appeals were dismissed due to his death.  In May 2013, the appellant was substituted as his surviving spouse.  These appeals have been properly returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was present in Nagasaki sometime between September 1945 and December 1945 and was exposed to ionizing radiation.

2.  Cancer of the colon is presumed service-connected based on radiation exposure.

3.  The Veteran's lung cancer was secondary to service-connected colon cancer.


CONCLUSIONS OF LAW

1.  Colon cancer resulted from active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A  (West 2002 & Supp. 2013); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).

2.  Lung cancer was caused by service-connected colon cancer.  38 U.S.C.A. §§ 1110, 5103(a), 5103A  (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations define a radiation-exposed veteran as one who participated in a radiation-risk activity.  A radiation-risk activity includes the occupation of Hiroshima or Nagasaki during the period from August 6, 1945, to July 1, 1946.  The occupation of Hiroshima or Nagasaki means official military duties within 10 miles of the city limits which were required to perform or support the military occupation.

The Veteran served on active duty from June 1943 to April 1946.  The service personnel records reflect that he participated in the occupation of Sasebo, Japan, approximately thirty miles outside of Nagasaki, between September 1945 and December 1945.  While his service was during the presumptive period, this location is outside the zone of presumed exposure and does not establish service connection.

The Veteran, and now the appellant, have consistently maintained that his diagnosis of colon cancer was due to his exposure to radiation while serving in Nagasaki, Japan, in September 1945.  Service personnel records do not support her contention and a May 2010 letter from the Defense Threat Reduction Agency concluded that he was not present with VA-defined American occupation forces or in the vicinity of Hiroshima or Nagasaki during the VA-defined occupation period.  

In support of the claim, the Veteran submitted several photographs purportedly taken in Nagasaki.  In particular, the evidence included a photograph of him standing in front of a pole with a sign attached that read "Atomic Field."   A comparison photograph (without the Veteran) was published in LIFE magazine as a picture of the aftermath of the bomb in Nagasaki.  

The Veteran submitted a second personal photograph of an arch of a shrine still standing in Nagasaki after the bombing.  He also submitted a comparison picture of a similar arch in Nagasaki from the National Archives and Records Administration.  Both of the comparison photographs were easily found by the Board on-line and were attributed to AP and LIFE magazine, respectively.

Therefore, while the Veteran's service personnel records do not show that he was in Nagasaki, the similarities between the personal photographic evidence he submitted as compared to the post-bombing photographs of Nagasaki that are readily available in the public domain, support the assertion that he was, in fact, present in Nagasaki.

Having established that he was a radiation-exposed veteran who participated in a radiation-risk activity, the next issue is whether he was on official military duties.  The Veteran consistently asserted that during this time he accompanied a doctor researching the effects of radiation from the bomb into Nagasaki in order to collect animal samples for study.  While there is no documented proof of this, neither does the evidence dispute it.  

The Veteran's DD-214 show that he was a Pharmacist's mate.  The evidence also shows that he was attached to the 5th Medical Battalion and had taken classes in Anatomy and Physiology, First Aid, Hygiene, Sanitation, and Chemical Warfare, and Nursing.  Therefore, it seems reasonable that he would have been asked to accompany a medical team into Nagasaki for research purposes, as he asserted, and his statements are found to be credible in this regard.

In sum, the Board finds that the Veteran was a radiation-exposed veteran who participated in a radiation-risk activity (the occupation of Nagasaki during the period from August 6, 1945, to July 1, 1946) on official military duties.  Therefore, the presumptions of diseases specific to radiation-exposed veterans applies.  

The medical evidence establishes that the Veteran was diagnosed with colon cancer prior to his death.  He died in December 2011 and the cause of death was listed as colon cancer due to liver metastasis.  As both colon cancer and liver cancer are on the list of diseases specific to radiation-exposed veterans, service connection is granted.

With respect to lung cancer, the Veteran was diagnosed with diffuse pulmonary metastasis in both lungs but it was determined not to be primary lung disease but rather was due to colon cancer.  The medical evidence indicates that the lung cancer was a tumor from the colon cancer that had entered his blood stream and metastasized in his lungs.  Subsequent treatment records continued to relate the Veteran's lung masses to his colon cancer.  Accordingly, the medical evidence establishes that his lung cancer was a result of his now service-connected colon cancer.  Accordingly, secondary service connection is granted for lung cancer.


ORDER

Service connection for colon cancer is granted.

Service connection for lung cancer is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


